                 SUPPLEMENTAL DECLARATION OF RYAN LOVELESS

       My name is Ryan Loveless. I am over the age of 21 and am competent to make this

declaration. The facts stated herein are within my personal knowledge and are true and correct. I

am an attorney licensed to practice law in the State of Texas. I am with Etheridge Law Group in

Southlake, Texas.

       1.      I signed a declaration on June 18, 2021 in support of WSOU’s response opposing

ZTE’s motion to dismiss or transfer. My June 18, 2021 declaration accurately states that Exhibit

9 to the declaration is a true and correct copy of




                                                       . Citations within WSOU’s response brief to

Exhibit 9 refer to replacement Exhibit 9 attached to this Supplemental Declaration of Ryan

Loveless.

       2.      In my June 18, 2021 declaration, I also referenced public SEC filings made by Gogo

(see ¶ 9) and attached several agreements between Gogo and ZTE as Exhibits 5 – 8. Paragraph 9

of my declaration, and the Gogo exhibits, should have also included a copy of the SEC filing located

at https://ir.gogoair.com/node/8991/html, which is a Form 8-K filing by Gogo disclosing the

location of Gogo towers, including the towers at the locations listed in paragraph 11 of the

Supplemental 30(b)(6) Notice on ZTE, attached hereto as Exhibit A.




                                               /s/ Ryan S. Loveless
                                               Ryan S. Loveless
